Title: To John Adams from John Trumbull, 5 February 1791
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford Feby. 5th 1791—

Your cannot doubt how much I esteem myself honored by your Correspondence—But in a Correspondence with Great Folks, it is my rule to consider myself only an Echo—and like that, I will answer punctually—
The Title of your Volumes is not a Misnomer, in the light you place it—Our Constitutions were indeed attacked by Mr. Turgot on the only side capable of A Defence.  But I think Sir, you have too humble an opinion of the success of that work—It has been abused by those, who did not understand it in addresses to those who never read it—But your Principles are daily gaining ground among that part of the Community, who are, or wish to be, well informed—You cannot expect them to be very popular among the Shayites of Massachusetts, or the Gougers of Carolina. But the clamour raised against them was a proof of the necessity of such a work.
Your present Office is far from being insignificant to the Public or Yourself.  It must give You every advantage of influence—& we are at least indebted to your Casting Voice, for some of the most important decisions in the National Legislature.
The Rivalry between the National Government & the State Legislatures was an event naturally to be expected.  But I cannot consider it as immediately dangerous.  The National Government must on any question yield to the State Legislature, if united—But such an union on any question is improbable.  It is morally impossible that Congress should pass any Law, which every State would feel interested to oppose—& it is highly improbable that any Law would be enacted disagreeable to a Majority of the States—Should such a case happen the law would be repealed without the ruin of the National Government.
A change of our Government is, in my opinion, more likely to take place at some future period from a division of the American Empire, than from a Coalition of the State Legislatures.  You can scarcely conceive with what contempt the Resolves of N. Carolina & Pennsylvania are viewed here.
I observe You have given no opinion on the remarks I made on the Subject of direct Taxation.  My general Idea is that a Revenue ought to be drawn from two sources only—a Land-tax & Duties on Commerce &c—and that these Taxes, if properly adjusted, will most equally embrace every object of taxation.  I am sensible that the constitution precludes a general Land-tax, a direct Tax is therefore the only equivalent.  I am sensible of the very great, but I cannot believe insuperable, difficulties in devising an effectual mode of imposing & collecting a direct tax in all the States in the Union.  Perhaps it could not be done immediately. Yet I must think it unequal to collect our whole revenue from our infant Commerce, impolitic to depend only on that Resource & still more so, to hold out the Idea that direct Taxes will never be required, unless in some unforeseen & extraordinary emergency.  Unless we are more successful in protecting & consequently in disposing of our Western Territory, we shall be necessitated to have recourse to direct Taxation much sooner than seems to be expected.  The Patriotism of our Merchants, however justly complimented at present, cannot always be depended on as the sole preservative against smuggling—and we may soon be obliged to expend one half of our commercial revenue to secure the other.
The Secretary of the Treasury rises in my estimation on every Report he makes—Though I do not pretend to be an accurate Judge in some of the subjects, for instance on the National Bank—I am sorry that he is deprived of any of his supports—but I believe he has yet a very able one in my Friend Wolcott.  I cannot doubt You are before this time acquainted with his merit—his honesty, independence of sentiment, indefatigable attention to business, regard for the public interest, & contempt of all praise or popularity, that might be gained by servility or adulation, or the desertion of a single principle of Rectitude.
You tell me they say “I love Wit better than my Friend—” I believe there is no Person, whom the world allow to possess both wit & humour (and the last I consider as more particularly my talent) who more cautiously avoids any display of it, than myself.  In my Profession I am sure there is not an Attorney at the Bar, possessed of any genius in that line, who does not oftner endeavour to show it.  Indeed I have for many years been endeavouring to avoid all ostentation of Wit, Brilliance, or Poetical Genius, at the bar, and to learn to talk plain common sense to Connecticut Juries.  And I have the vanity to think, that in this I have succeeded.  In the course of the present week, I have argued nine causes to the Jury, before our County Court now sitting, and have gained every cause.  You will judge whether this effect could be produced by wit.
As a satirical Writer, I do not recollect that I ever published any composition, written on grounds of mere personal enmity.  I have often engaged deeply in the political Satire, but never where I did not think the subject essentially important to the national welfare.  Having no popular views, I have written with a boldness of censure in characters, as well as measures, on which very few others would have ventured.  I do not wonder that the heads of our former political factions, still feel the smart of their old wounds.  The leading characters on the side I engaged never found me a Tool to be depended on.  I supported them, when I thought them right & censured them when they deserted their principles.  If I was not always right, I was always independent—So that I naturally acquired the hatred of one party, & had nothing to expect from the cold esteem of the other; But I have disbanded my satirical Muses, since the adoption of the Constitution, & wish to have no second necessity of embodying them—Yet I have been as active, & I believe as useful in public affairs in this way, as I could have been in any public office, for which I could imagine myself qualified.
I am sorry to disappoint you of the sheet or two of sarcasms you expected.  But I had so far exhausted the subject at first, & have heard so little upon it lately, that I must defer it, till I can obtain some further information.  Indeed the conversation on that subject has subsided, & I believe You might depend on the firm support of the Northern States, on any future occasion.
How is the affair of the permanent residence of Congress relished at present?  Will it not continue to occasion some uneasiness?  That ugly name Connegocheague, does not seem well adapted to our New-England windpipes.  We have some thoughts of applying to Webster to soften it by his new mode of spelling, & perhaps it might make an elegant figure in Franklyn’s new-invented types.  In the mean time we expect to hear, that General Harmer, the great Defender of the West, is called out to guard the future Wigwam of Empire, and assist in running the four Lines of Experiment.
An attachment to Federal Principles seems evidently to increase in Congress.  The divisions in the house of Representatives are by no means so nearly equal on popular questions, as they were in former questions.  Maddison in his constant opposition to every plan of the Secretary of the Treasury, seems dwindled from the Great Politician we once supposed him, to the insignificant leader of an impotent Minority—No man ever more mistook his real Interest, or the line of Policy he ought to have pursued. He has lost all his popularity in this quarter.I cannot but think that our Government, on the whole, acquires strength & energy, & that the people in general are so happy under its administration, that little danger is at present to be feared from the efforts of political factions.
I am Sir with the greatest Respect / Your most Obedt. Servt
John Trumbull